         Case 3:16-cv-00647-VAB Document 141 Filed 02/21/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT
__________________________________________
                                          )
THE FEW, THE PROUD, THE FORGOTTEN;         )
VIETNAM VETERANS OF AMERICA; and           )
CONNECTICUT STATE COUNCIL OF               )
VIETNAM VETERANS OF AMERICA                ) Civil Action No. 3:16-cv-647 (VAB)
                                           )
                  Plaintiffs,              )
                                           )
      v.                                   )
                                           )
UNITED STATES DEPARTMENT OF                )
VETERANS AFFAIRS,                          )        February 21, 2019
                                           )
                  Defendant.               )
__________________________________________)

      CONSENT MOTION TO RESCHEDULE JANUARY STATUS CONFERENCE

       Plaintiffs respectfully move to reschedule the in-person status conference in the above-

captioned case previously scheduled for January 23, 2019, at 10 AM. Defendant’s counsel has

indicated that Defendant consents to rescheduling the status conference as set forth in this motion.

In support of this motion, Plaintiffs state as follows:

       1. The Court previously scheduled an in-person status conference for January 23, 2019,

           after Defendant’s deadline to complete document production and produce Vaughn

           indices by January 11, 2019.

       2. Defendant completed production by January 11, 2019.

       3. Due to the government shutdown, Defendant moved to extend the deadline for Vaughn

           indices to three weeks after Defendant’s counsel returned to work. ECF No. 138. The

           Court granted the motion and additionally cancelled the January 23 conference. The

           Court asked the parties to confer and propose new dates for an in-person status

           conference. ECF No. 139.

                                                  1
           Case 3:16-cv-00647-VAB Document 141 Filed 02/21/19 Page 2 of 2



         4. Defendant’s counsel produced Vaughn indices to Plaintiffs on February 18, 2019.

         5. The Parties have conferred as to their availability, and they are available to reschedule

             the in-person status conference to March 18, 19, or 25.

         WHEREFORE, for the foregoing reasons, the Plaintiffs respectfully request that the Court

reschedule the January 23, 2019 in-person status conference to March 18, 19, or 25.

Dated: February 21, 2019


                                                      Respectfully submitted,

                                                      By: /s/ Reneé Burbank
                                                      Shikha Garg, Law Student Intern
                                                      Jordan R. Goldberg, Law Student Intern*
                                                      Corey Meyer, Law Student Intern
                                                      Reneé Burbank, Supervising Attorney
                                                      (ct30669)
                                                      Veterans Legal Services Clinic
                                                      Jerome N. Frank Legal Services
                                                      Organization
                                                      P.O. Box 209090
                                                      New Haven, CT 06520-9090
                                                      (203) 432-4800
                                                      renee.burbank@ylsclinics.org

                                                      Counsel for Plaintiffs




*
    Law student appearance forthcoming.
                                                  2
